Per Curiam. On October 9, 1995, this Court issued a Per Curiam Order granting appellant’s Petition for Writ of Certiorari to complete the record in the above-styled case after official court reporter, Val Dixon-Sims, informed appellant’s counsel that her storage room had been vandalized and that she was therefore unable to transcribe the record. A copy of that Per Curiam is attached.   The security of records used to produce appellate transcripts is a matter of great concern to this Court. We refer this matter to the Board of Certified Court Reporter Examiners to conduct the necessary proceedings to determine whether there has been any violation of the Board’s regulations. Further, in light of our Per Curiam of October 16, 1995, adopting a records retention schedule for official court reporter records, we direct that the Board advise us on how security of stored court reporter records can be better insured.